DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 (Claims filed 14 December 2020) has been entered.

Information Disclosure Statement
The information disclosure statement filed 18 January 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
In this case, an NPL appears to have been submitted without a corresponding listing in the submitted IDS (both filed on the same date). The information in the NPL has not been formally considered. 


Specification
Amendments to the Specification filed 14 December 2020 are entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 14-17, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-9, 12, 14-17 and 22, the last recitation of “the plurality of turbine blades” in claim 1 renders the claim indefinite because it is unclear whether these are the same as the previously claimed plurality of turbine blades (in claim 1) or whether these are a subset of the previously claimed plurality of turbine blades (claim 1). At first, it appears they are the same, and referring to only the plurality of turbine blades to which the outlet-inside cooling passage supplies cooling air. However, this “plurality of turbine blades” is later referred to in dependent claims as including other turbine blades that are not supplied by the outlet-inside cooling passage (e.g., claim 3 reciting “the outlet cooling passage supplies air to a first stage turbine vane of the plurality of turbine vanes and also to a first stage turbine blade of the plurality of turbine blades, and…the plurality of external cooling passages supply air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane, and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages”). For examination purposes, the plurality of turbine blades and vanes are interpreted as best supported by the disclosure under 112(a); i.e., in most circumstances the plurality claim 1).
Regarding claim 2, the recitation “plurality of turbine vanes are fixed to the casing and arranged alternately with the plurality of turbine blades” renders the claim indefinite because it is unclear whether each of the plurality of turbine blades are alternating with each of the turbine blades (not supported under 112a) or whether some (or all) of the turbine vanes (e.g., each stage of turbine vanes) are arranged alternately with some (or all) of the turbine blades (e.g., each stage of turbine blades); it is construed as the latter.
Claims 3-6 and 14-17 are rejected for depending on claim 2. 
Regarding claim 21, the recitation “a first cooling air control valve” renders the claim indefinite because it is unclear whether this recitation is the same as, or different from the previous recitation (in claim 18); it is construed to be the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann EP1418320A1 in view of Hermeler EP1389668A1.
Regarding Claim 1, Tiemann teaches a gas turbine engine (GT, 1) comprising: 
a casing (Fig 1 below);

    PNG
    media_image1.png
    674
    1214
    media_image1.png
    Greyscale

a compressor (3) housed in the casing and configured to draw and compress air (Fig 1); 
a combustor (6) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Fig 1); 
a turbine (7) that includes multiple turbine stages (15) configured to rotate a plurality of turbine blades (17; interpreted to be all of the turbine blades of the GT, see 112b rejection above) using the combustion gas (Fig 1); and

    PNG
    media_image2.png
    861
    1230
    media_image2.png
    Greyscale

an outlet cooling passage (Fig 2; comprising at least 20 and 27) configured to extract air from an outlet of the compressor (21) and to supply cooling air to the turbine (Fig 2) without having the cooling air pass through a central shaft (2) of the turbine (Figs 1-2); the outlet cooling passage comprising an inlet portion (including 20, 27) including a branch (20) formed outside the combustor (6), the branch having an inlet port (where 27 meets 20) and first and second outlet ports (Fig 2 above) respectively communicating with the inlet port (via 20); the inlet port of the branch of the inlet portion communicating with the outlet of the compressor (via 27; Fig 2) to extract the air from the compressor (Fig 2), the first and second outlet ports connected to each other at one end (via 20); an outlet-outside cooling passage (Fig 2 above; OOC) connected to the first outlet port of the inlet portion (Fig 2) and configured to supply air extracted from the outlet of the compressor to a plurality of turbine vanes (16) of the turbine, the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2); and an outlet-inside cooling passage (Fig 2 above; OIC) connected to the second outlet port of the inlet portion (Fig 2) and configured to supply air extracted from the outlet of the compressor to the plurality of turbine blades 
Tiemann does not teach a plurality of external cooling passages respectively configured to extract air from axially different positions in the compressor and to supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine. 
However, Hermeler teaches a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); 
a compressor (2) housed in the casing and configured to draw and compress air (Fig 1); 
a combustor (4) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Fig 1); 
a turbine (6) that includes multiple turbine stages (Fig 1, each with a pair of one blade and one adjacent vane) configured to rotate a plurality of turbine blades (Fig 1; all the turbine blades of the GT; see 112b) using the combustion gas (Fig 1); and

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

a plurality of external cooling passages (26a, 26b; Fig 2) respectively configured to extract air from axially different positions in the compressor and to supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine (Fig 2).
Hermeler further teaches coolers 27b-c, which advantageously cool the cooling air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the external cooling passages of Hermeler to the gas turbine engine of Tiemann, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-4) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]).
Regarding Claim 2, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann further teaches the plurality of turbine vanes (interpreted as all GT turbine vanes; see 112b) are fixed to the casing (Fig 1) and arranged alternately with the plurality of turbine blades (Fig 1; interpreted as all GT turbine blades; see 112b), the gas turbine further comprising a pair structure (each turbine stage) having one turbine vane (16 in Fig 1) of the plurality of turbine vanes and one turbine blade (17 of Fig 1) of the plurality of turbine blades (there being multiple stages/pairs in Fig 1; 4 stages), 
Regarding Claim 3, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann further teaches the outlet cooling passage supplies air to a first stage turbine vane (16, Fig 2) of the plurality of turbine vanes and also to a first stage turbine blade (17 in Fig 2) of the plurality of turbine blades.
Tiemann in view of Hermeler as discussed so far, does not teach at least one connection cooling passage configured to connect cooling passages of the pair structure, and wherein the plurality of external cooling passages supply air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane, and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed.
However, Hermeler further teaches at least one connection cooling passage (Fig 2 below) configured to connect cooling passages of pair structure(s) (each stage being a pair structure of one vane and one blade; Fig 2; 4 stages total, where only the first three are shown with connection cooling passages), and wherein the plurality of external cooling passages (26a-b) supply air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane (Fig 2), and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages (stages 2-3; Fig 2) and stages of the multiple turbine stages in which the at least one connection cooling passage is formed (stages 2-3).

    PNG
    media_image5.png
    745
    1469
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/use the connection cooling passages and external cooling passage arrangement of Hermeler to the gas turbine engine of Tiemann in view of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Regarding Claim 8, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann in view of Hermeler as discussed so far, also teaches a cooling unit configured to cool air flowing through at least one passage of the plurality of external cooling passages.
That is, Hermeler further teaches a cooling unit (27b-c) configured to cool air flowing through at least one passage of the plurality of external cooling passages (26a-b), as discussed in the rejection of claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling unit of Hermeler for the system of Tiemann in view of Hermeler, in order to enhance cooling of the downstream turbine stages (Hermeler [0011]).
Regarding Claim 14, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann in view of Hermeler as discussed so far, does not teach at least one connection cooling passage configured to connect cooling passages of the pair structure, wherein the at least one connection cooling passage extends through radially inner ends of the turbine blade and the 
Hermeler further teaches at least one connection cooling passage configured to connect cooling passages of the pair structure, wherein the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that air is drawn into a radially inward portion of the turbine blade (the connection between blade and vane occurring at the radially inner ends in Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/use the connection cooling passages and external cooling passage arrangement of Hermeler to the gas turbine engine of Tiemann in view of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Regarding Claim 15, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann further teaches the outlet- inside cooling passage is formed through a radially inner end of a corresponding turbine blade of the plurality of turbine blades such that air is drawn into a radially inward portion of the corresponding turbine blade (Fig 2). 
Regarding Claim 16, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann in view of Hermeler as discussed so far, does not teach a pre-swirler disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade
However, Hermeler further teaches a pre-swirler (34) is disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (into 35; Figs 2, 4; 34 is axially aligned with the adjacent vane 14a and positioned upstream in the cooling air flow from the turbine disk and the radially inward portion thereof just as in Applicant’s Fig 4). 

    PNG
    media_image6.png
    490
    656
    media_image6.png
    Greyscale

Note, Fig 4 is drawn with reference to the embodiment of Fig 3, however the concept of using preswirler(s) in the connection cooling passage between turbine vane and blade in Fig 4 is still applicable to the connection cooling passage between turbine vane and blade of Fig 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further use the pre-swirlers of Hermeler’s Fig 4 for the connection cooling passage(s) of Tiemann in view of Hermeler (Hermeler’s Fig 2), in order to accelerate the cooling air in a targeted manner from the turbine vane so that it is low-loss, i.e., flows almost completely, without interference into the working medium, to an inlet opening in the turbine shaft and into the blade cooling channel (Hermeler, [0024]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Hermeler, and further in view of Takamura 20170234135. 
Claim 4, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann further teaches the outlet-outside cooling passage is configured to supply air to the first stage turbine vane (16, Fig 2), wherein the outlet-inside cooling passage is configured to supply air to the first stage turbine blade (17, Fig 2). 
Tiemann in view of Hermeler as discussed so far, does not teach the plurality of external cooling passages comprise: Page 5 of 19Application No. 16/149,083 a first external cooling passage configured to supply air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; a second external cooling passage configured to supply air to a third stage turbine vane of the plurality of turbine vanes; and a third external cooling passage configured to supply air to a second stage turbine vane of the plurality of turbine vanes, and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages.
However, Hermeler further teaches the plurality of external cooling passages comprise: an external cooling passage (26a) configured to supply air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and another external cooling passage (26b) configured to supply air to a second stage turbine vane of the plurality of turbine vanes (Fig 2), and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages (Fig 2 below).

    PNG
    media_image5.png
    745
    1469
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/use the connection cooling passages and external cooling passage arrangement of Hermeler to the gas turbine engine of Tiemann in view of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Tiemann in view of Hermeler, does not teach the plurality of external cooling passages further comprise Page 5 of 19Application No. 16/149,083 a first external cooling passage configured to supply air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades. 
However, Takamura teaches it was known to provide cooling air to a fourth stage turbine blade stage (i.e., 33d in Fig 5) via an external cooling passage (including 85, 88) that do not pass through a central shaft (32); and using preswirl nozzle(s) (67) in order to “simplify the cooling air system and, … decrease the rotation resistance of the turbine rotor and increase efficiency of the gas turbine” ([0012-13]).

    PNG
    media_image7.png
    627
    856
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fourth stage cooling arrangement of Takamura for the gas turbine engine of Tiemann in view of Hermeler, in order to achieve a simple method of cooling the last turbine stage while decreasing the rotation resistance of the rotor and increas[ing] efficiency of the gas turbine” (Takamura, [0012-13]).
Tiemann in view of Hermeler and Takamura’s Fig 5 still does not teach the first external cooling passage supplying a fourth stage turbine vane. 
However, Takamura further teaches an embodiment (Figs 10-11) where the cooling air provided to the fourth stage turbine blades (33d via 91,92 95) are branched from the same external cooling passage (91, 92) as the cooling air to fourth stage turbine vanes (34d via 91, 92, 93); the cooling air being from a low pressure extraction point in the compressor (Figs 10-11). 

    PNG
    media_image8.png
    594
    798
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    607
    787
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fourth stage cooling arrangement of Takamura’s Figs 10-11 for the gas turbine engine of Tiemann in view of Hermeler and Takamura’s Fig 5, because supplying the last stage turbine blades and vanes with cooling air together from the same external cooling passage at a lower pressure than the other external cooling passage(s) facilitated “suppress[ing] the driving force of the compressor 10 and thus suppress a reduction in the efficiency of the gas turbine engine” (Takamura, [0116]). That is, because a lower pressure extraction of cooling air is facilitated, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Hermeler, and further in view of Hill 10287905. 
Claim 5, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann further teaches the outlet-outside cooling passage is configured to supply air to the first stage turbine vane (16, Fig 2) of the plurality of turbine vanes, wherein the outlet-inside cooling passage is configured to supply air to a first stage turbine blade of the plurality of turbine blades (17, Fig 2). 
Tiemann in view of Hermeler as discussed so far, does not teach at least one connection cooling passage configured to connect cooling passages of the pair structure; wherein the plurality of external cooling passages supply air to at least one stage of the turbine blades and to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane, and also to at least one turbine blade of the plurality of turbine blades other than the first stage turbine blade and excluding turbine blades of stages belonging to turbine stages of the multiple turbine stages that exclude first and second stages of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed; and the outlet-inside cooling passage is configured to also supply air to a second stage turbine blade of the plurality of turbine blades. 
However, Hermeler further teaches at least one connection cooling passage (Fig 2 below) configured to connect cooling passages of the pair structure(s) ( each pair being a single stage comprising one blade and one vane; Fig 2 shows 4 stages with only stages 1-3 having connection cooling passages), wherein the plurality of external cooling passages (26a-b) supply air to at least one stage of the turbine blades and to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane (all the blades/vanes of stages 2-3; Fig 2), and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages (al the blades of stages 2-3) and stages of the multiple turbine stages in which the at least one connection cooling passage is formed (all the blades/vanes of stages 2-3 comprising connection cooling passages). 

    PNG
    media_image5.png
    745
    1469
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/use the connection cooling passages and external cooling passage arrangement of Hermeler to the gas turbine engine of Tiemann in view of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Tiemann in view of Hermeler does not teach the outlet-inside cooling passage is configured to also supply air to a second stage turbine blade of the plurality of turbine blades.
However, Hill teaches the substitutional equivalence of the outlet-inside passage feeding first stage turbine blade and an external cooling passage feeding both second stage turbine vanes and blades (Fig 5 of Hill, which is the same as the outlet-inside and external cooling passage configuration taught by Tiemann in view of Hermeler above) and an embodiment (Fig 6 of Hill) where an outlet-inside cooling air passage (flowing C1, C1A, and C1B) feeds both first stage turbine blades and second stage turbine blades (68, 72) and an external cooling passage (flowing C2) feeds the second stage turbine vane (70).

    PNG
    media_image10.png
    770
    662
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    783
    672
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the second stage turbine blades with the outlet-inside passage as taught by Hill in the system of Tiemann in view of Hermeler, because Hill teaches this configuration as substitutionally equivalent for the configuration taught by Tiemann in view of Hermeler (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Hermeler and Hill, and further in view of Takamura. 
Regarding Claim 6, Tiemann in view of Hermeler and Hill teaches all the limitations of the claimed invention as discussed above. Tiemann further teaches the outlet-outside cooling passage is configured to supply air to the first stage turbine vane (16 in Fig 2), wherein the outlet-inside cooling passage comprises: a first outlet-inside cooling passage (feeding 17; Fig 2; OIC) configured to supply air to the first stage turbine blade (17 in Fig 2). 

    PNG
    media_image12.png
    861
    1230
    media_image12.png
    Greyscale

Tiemann in view of Hermeler and Hill as discussed so far, does not teach the plurality of external cooling passages comprise: a first external cooling passage configured to supply air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; a second external cooling passage configured to supply air to a third stage turbine vane of the plurality of turbine vanes; and a third external cooling passage configured to supply air to a second stage turbine vane of the plurality of turbine vanes, wherein the at least one connection cooling passage is formed in the pair structure of a third turbine stage of the multiple turbine stages; and a second outlet-inside cooling passage configured to supply air to the second stage turbine blade.
However, Hermeler further teaches the plurality of external cooling passages comprise: an external cooling passage (26a) configured to supply air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and another external cooling passage (26b) configured to supply air to a second stage turbine vane of the plurality of turbine vanes (Fig 2), and wherein the at least one connection cooling passage includes 

    PNG
    media_image5.png
    745
    1469
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/use the connection cooling passages and external cooling passage arrangement of Hermeler to the gas turbine engine of Tiemann in view of Hermeler and Hill, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Tiemann in view of Hermeler and Hill as discussed so far, does not teach the plurality of external cooling passages further comprise Page 5 of 19Application No. 16/149,083 a first external cooling passage configured to supply air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; and a second outlet-inside cooling passage configured to supply air to the second stage turbine blade.
However, Takamura teaches it was known to provide cooling air to a fourth stage turbine blade stage (i.e., 33d in Fig 5) via an external cooling passage (including 85, 88) that do not pass through a central shaft (32); and using preswirl nozzle(s) (67) in order to “simplify the cooling air system and, … decrease the rotation resistance of the turbine rotor and increase efficiency of the gas turbine” ([0012-13]).

    PNG
    media_image7.png
    627
    856
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fourth stage cooling arrangement of Takamura for the gas turbine engine of Tiemann in view of Hermeler, in order to achieve a simple method of cooling the last turbine stage while decreasing the rotation resistance of the rotor and increase[ing] efficiency of the gas turbine” (Takamura, [0012-13]).
Tiemann in view of Hermeler and Takamura’s Fig 5 still does not teach the first external cooling passage supplying a fourth stage turbine vane. 
However, Takamura further teaches an embodiment (Figs 10-11) where the cooling air provided to the fourth stage turbine blades (33d via 91,92 95) are branched from the same external cooling passage (91, 92) as the cooling air to fourth stage turbine vanes (34d via 91, 92, 93); the cooling air being from a low pressure extraction point in the compressor (Figs 10-11). 

    PNG
    media_image8.png
    594
    798
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    607
    787
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fourth stage cooling arrangement of Takamura’s Figs 10-11 for the gas turbine engine of Tiemann in view of Hermeler and Takamura’s Fig 5, because supplying the last stage turbine blades and vanes with cooling air together from the same external cooling passage at a lower pressure than the other external cooling passage(s) facilitated “suppress[ing] the driving force of the compressor 10 and thus suppress a reduction in the efficiency of the gas turbine engine” (Takamura, [0116]). That is, because a lower pressure extraction of cooling air is facilitated, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor. 





However, Hill further teaches the outlet-inside cooling passage (in Fig 6) comprising a first outlet-inside cooling passage (flowing C1, C1A) feeding the first stage turbine blade (68) and a second outlet-inside cooling passage (flowing C1B) feeding the second stage turbine blade (72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second outlet-inside passages as in Hill for the system of Tiemann in view of Hermeler, Hill, Takamura’s Fig 5, and Takamura’s Figs 10-11, in order to feed both the first and second stage turbine blades as now required by Tiemann in view of Hermeler, Hill, Takamura’s Fig 5, and Takamura’s Figs 10-11 (see rejection of claim 5 above). That is, Hill’s Fig 6, was taught by Hill as substitutionally equivalent for the configuration of Hill’s Fig 5 with only a single outlet-inside cooling air passage (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Hermeler, and further in view of Chen 6487863. 
Regarding Claim 7, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. 
Tiemann in view of Hermeler as discussed so far, does not teach that as a number of a turbine stage to which the cooling air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases.
However, Hermeler further teaches as a number of a turbine stage to which the cooling air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases (Fig 2).

    PNG
    media_image13.png
    658
    1100
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the external cooling passage arrangement of Hermeler for the system of Tiemann in view of Hermeler, because in order to “assure that the working gas does not backflow through the cooling system, the pressure of the compressed air has to be greater than that of the working gas at the point at which the cooling air is introduced into the working gas flow path” (Chen 6487863, Col.2 ll.24-47).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Hermeler, and further in view of Foust 8495883. 
Regarding Claim 9, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Tiemann in view of Hermeler does not teach the cooling unit cools air flowing through the respective passages to different temperatures.
However, cooling air temperatures in the respective passages are desired results of operating the system and specifically, a recitation of how the cooling unit function(s) within the gas turbine system. 
In this case, Foust teaches a cooling air system for a gas turbine engine (10) including cooling air passages (46, 46b-d) having a cooling unit (comprised of coolers or heat exchanger 52, 60b-d) where 

    PNG
    media_image14.png
    592
    1113
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    449
    800
    media_image15.png
    Greyscale

Claim 9) cover what a device is, not what a device does; thus a claim containing a recitation with respect to the manner in which a claimed apparatus (i.e. gas turbine engine with coolers on cooling passages) is intended to be employed (i.e., to achieve different temperatures in the cooling passages) does not differentiate the claimed apparatus from a prior art apparatus (Tiemann in view of Hermeler) if the prior art apparatus teaches all the structural limitations of the claim (Tiemann in view of Hermeler teaching all the limitations of the claimed invention as discussed above including a gas turbine with coolers forming a cooling unit on cooling passages and Foust teaching suitable valving to control flow and temperature in the individual cooling passages to the individual turbine stages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the suitable valving of Foust for the cooling air passages of Tiemann in view of Hermeler to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).
Regarding Claim 12, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above (including coolers 27b-c on external cooling passages 26a-b in Hermeler’s Fig 2 of Tiemann in view of Hermeler; see rejection of claim 1 above). Tiemann in view of Hermeler does not teach at least one cooling air control valve provided on an inlet or path of each of the plurality of external cooling passages
However, Foust teaches a cooling air system for a gas turbine engine (10) including cooling air passages (46, 46b-d) having coolers (or heat exchanger 52, 60b-d) where “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 

    PNG
    media_image14.png
    592
    1113
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    449
    800
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the suitable valving of Foust for the cooling air passages of Tiemann in view of Hermeler to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of Hermeler, and further in view of Reichert 6427448.
Regarding Claim 17, Tiemann in view of Hermeler teaches all the limitations of the claimed invention as discussed above. 
Tiemann in view of Hermeler, does not teach a sealing member disposed in the connection cooling passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (note, Applicant’s seal is upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the cooling air flow; Fig 4).  
However, Reichert teaches a gas turbine (2) with a plurality of cooling passages (22, 32; Col.4 ll.33-37, 57-63; Figs 1-2) configured to extract air from different positions of the compressor (6; Col.4 ll.33-37) and supply cooling air to the turbine (4) without having cooling air pass through a central shaft of the turbine (Figs 1-2); at least one connection cooling passage (from 42 through 24 and 46) configured to connect corresponding cooling passages of a pair structure (Fig 2) having one turbine blade (30) and one turbine vane (26), which are disposed in at least one identical stage (Fig 2); and a sealing member (Col.5 ll.5-10) disposed in the connection cooling passage at a position at which air is drawn into the radially inward portion of the corresponding turbine blade (“[t]he swirl nozzle 44A is formed by two seals which are fastened to the shaft 20…[to] close the gap between the guide vane 26 and the shaft 20”, Col.5 ll.5-10; disposed upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the cooling air flow).

    PNG
    media_image16.png
    629
    550
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    845
    557
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the seals of Reichert for connection cooling passages of Tiemann in view of Hermeler, in order to close gaps between the stationary and rotational components, thereby preventing leakage and further minimizing the extent of cooling air required to perform he required cooling task, thus improving gas turbine efficiency (all of which desirable as taught by Reichert, Col.4 l.65 - Col.5 l.4, Col.5 ll.40-44, Col.6 ll.4-16). 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourassa 9617917 in view of Hermeler. 
Regarding Claim 18, Bourassa teaches a method of cooling a gas turbine (GT 100) including a casing (Fig 1 below), a compressor (104), a combustor (144), and a turbine (105) which are disposed in the casing (Fig 1), the method comprising: 

    PNG
    media_image18.png
    826
    1260
    media_image18.png
    Greyscale

an outlet cooling air supply operation of extracting air from an outlet of the compressor (at 116) and supplying cooling air to the turbine without having the cooling air pass through a central shaft (106 in Fig 3; radially inward of the radially inner bounds of Fig 1) of the turbine (Fig 1), the outlet cooling air supply operation comprising: 
branching the cooling air supplied by the outlet cooling air supply operation into first and second branches (for 164 and 174) from a main branch (through 114, between 116 and 118) formed outside the combustor (Fig 1), 
the main branch having an inlet port (at 116) communicating with the outlet of the compressor to extract the air from the compressor (Fig 1), 
the first and second branches connected to each other at one end (via 114); 
supplying the cooling air of the first branch to a plurality of turbine vanes (138 of Fig 1; interpreted as the first stage turbine vanes; see 112b above) of the turbine via a first cooling air control valve (178; Col.6 ll.18-27),
the first branch communicating with the outlet of the compressor via the main branch (Fig 1); and Page 10 of 19Application No. 16/149,083 

the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Fig 1).
Bourassa does not teach an external cooling air supply operation of extracting air from axially different positions in the compressor and supplying cooling air to the turbine without having the cooling air pass through a central shaft of the turbine; and supplying the cooling air of the first branch to a plurality of turbine vanes.
However, Hermeler teaches a method of operating a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); 
a compressor (2); 
a combustor (4); 
a turbine (6); and


    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

Hermeler further teaches coolers 27b-c, which advantageously cool the cooling air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the external cooling passages of Hermeler to the gas turbine engine of Bourassa, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-4) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]).
Regarding Claim 19, Bourassa in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Bourassa in view of Hermeler as discussed so far, does not teach air supplied in the external cooling air supply operation simultaneously cools a pair structure having one turbine blade and one turbine vane that are disposed in at least one identical stage.  
However, Hermeler further teaches air supplied in the external cooling air supply operation simultaneously cools a pair structure (each turbine stage of Fig 2 forming a pair structure) having one 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the external cooling passage arrangement of Hermeler to the gas turbine engine of Bourassa in view of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-4) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourassa in view of Hermeler, and further in view of Ouchi JP2012102648. 
Regarding claim 20, Bourassa in view of Hermeler teaches all the limitations of the claimed invention as discussed above. Bourassa in view of Hermeler does not teach the external cooling air supply operation comprises a flow rate control operation for controlling a flow rate of cooling air using at least one cooling air control valve provided on an inlet or path of each of the plurality of external cooling passages for extracting air from the axially different positions in the compressor to the outside of the casing and supplying the air to the turbine.  


    PNG
    media_image19.png
    580
    816
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cooling air control valve(s) as in Ouchi in the external cooling passage(s) of Bourassa in view of Hermeler in order to provide precise control over cooling air flow to the turbine stages (Ouchi, p.2 ll.72-end). 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermeler in view of Palmisano 7000404. 
Regarding Claim 1, Hermeler teaches a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); 
a compressor (2) housed in the casing and configured to draw and compress air (Fig 1); 
a combustor (4) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Fig 1); 
a turbine (6) that includes multiple stages (4 stages in Fig 1) configured to rotate a plurality of turbine blades (interpreted to include all turbine blades 12 from all stages; see 112b above) using the combustion gas (Fig 1); 
a plurality of external cooling passages (26a, 26b; Fig 2) respectively configured to extract air from axially different positions in the compressor and to supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine (Fig 2); and 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

an outlet cooling passage (26c) configured to extract air from an outlet of the compressor to supply cooling air to the turbine (first stage) without having the cooling air pass through the central shaft of the turbine (Fig 2). 
Hermeler does not teach the outlet cooling passage comprising an inlet portion including a branch formed outside the combustor, the branch having an inlet port and first and second outlet ports respectively communicating with the inlet port; the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the air from the compressor; the first and second outlet ports connected to each other at one end; an outlet-outside cooling passage connected to the first outlet port of the inlet portion and configured to supply air extracted from the outlet of the compressor to a plurality of turbine blades (interpreted to be the first stage turbine blades; see 112b above) of the turbine, the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion; and an outlet-inside cooling passage connected to the second outlet port of the inlet portion and configured to supply air extracted from the outlet of the compressor to the plurality of turbine blades, the outlet-inside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion. 
However, Palmisano teaches a gas turbine (Fig 1) comprising: a compressor (3), a combustor (2), a turbine (5), and 

    PNG
    media_image20.png
    444
    624
    media_image20.png
    Greyscale

an outlet cooling passage (through at least 7, 8, 20, 21, 40, 24, 25; shaded in Fig 1 above) configured to extract air from an outlet of the compressor  (between 6 and 7) and to supply cooling air to the turbine without having the cooling air pass through the central shaft (4) of the turbine (Fig 1), the outlet cooling passage comprising: 
an inlet portion (7, 8, 20,21, 40) including a branch (7, 8, 20) formed outside the combustor (2), 
the branch having an inlet port (at 7) and first and second outlet ports (where 40 and 21 respectively pass through 12) respectively communicating with the inlet port (via 8, 20), the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the air from the compressor (Fig 1), 
the first and second outlet ports connected to each other at one end (via 8, 20); 
an outlet-outside cooling passage (40) connected to the first outlet port (where 40 passes through 12) of the inlet portion and configured to supply air extracted from the outlet of the compressor to a plurality of turbine vanes (14) of the turbine (Fig 1), 

an outlet-inside cooling passage (21) connected to the second outlet port (where 21 passes through 12) of the inlet portion and configured to supply air extracted from the outlet of the compressor to the plurality of turbine blades (15), the outlet-inside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 1).
Palmisano also teaches a cooler (22) on outlet-inside cooling passage (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the outlet cooling passage of Palmisano in place of the outlet cooling passage of Hermeler, in order to provide cooling to the first stage turbine vanes via a secondary flow (through outlet-outside cooling passage) such that the airflow passing through to the first stage turbine blades (via outlet-inside cooling passage) is heated to a lesser extent and provides improved cooling to the blades (Palmisano, Col.1 ll.39-60, Col.2 ll.18-22). A further advantage includes reducing the total amount of air required to pass through the cooler (22), thus reducing heat load of the heat exchanger to provide weight and cost savings (i.e., smaller heat exchanger may be used), and also reducing a pressure loss in the cooling air thus reducing efficiency losses of the overall engine by reducing the total amount of cooling air required.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermeler in view of Palmisano, Suciu 10018360, and Ouchi. 
Regarding claim 22, Hermeler in view of Palmisano teaches all the limitations of the claimed invention as discussed above (including the cooler 22 of Palmisano in Hermeler in view of Palmisano). Hermeler in view of Palmisano does not teach the first branch includes a first cooling air control valve disposed downstream from the main branch, and wherein the second branch includes a series connection of the cooler and a second cooling air control valve connected to an input of the cooler, the series connection disposed downstream from the main branch.


    PNG
    media_image21.png
    883
    803
    media_image21.png
    Greyscale

Note, Suciu further teaches adding an opening (136) to add uncooled air from the compressor outlet to the outlet-inside passage.

Hermeler in view of Palmisano and Suciu does not teach the first branch includes a first cooling air control valve disposed downstream from the main branch. 
However, Ouchi teaches a cooling air system for a gas turbine engine (Figs 1 and 7-10) where a valve (6a, 6b, 6c) is placed on every cooling passage line (5a, 5b, 5c) so as to precisely adjust the flow rate of the cooling air to each section of the turbine (i.e., via control device 7; p.2 ll.72-end).

    PNG
    media_image19.png
    580
    816
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling air control valve as in Ouchi in the outlet-outside cooling passage of Hermeler in view of Palmisano and Suciu in order to provide precise control over cooling air flow to the first stage turbine vanes (Ouchi, p.2 ll.72-end). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermeler in view of Palmisano 7000404 and Ouchi. 
Regarding Claim 18, Hermeler teaches a method of cooling a gas turbine (1)

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above), a compressor (2), a combustor (4), and a turbine (6) which are disposed in the casing (Fig 1), the method comprising: 

    PNG
    media_image22.png
    510
    1014
    media_image22.png
    Greyscale

an external cooling air supply operation of extracting air from axially different positions in the compressor and supplying cooling air to the turbine without having the cooling air pass through a central shaft of the turbine (i.e., via 26a-b; Fig 2); and 
an outlet cooling air supply operation of extracting air from an outlet of the compressor and supplying cooling air to the turbine without having the cooling air pass through the central shaft of the turbine (via 26c). 
Hermeler does not teach branching the cooling air supplied by the outlet cooling air supply operation into first and second branches from a main branch formed outside the combustor, the main branch having an inlet port communicating with the outlet of the compressor to extract the air from the compressor, the first and second branches connected to each other at one end; supplying the cooling air to a pPage 12 of 22Application No. 16/149,083of the first branch to lurality of turbine vanes of the turbine via a first cooling air control valve, the first branch communicating with the outlet of the compressor via the main branch; and supplying the cooling air of the second branch to a plurality of turbine blades of the turbine, the second branch communicating with the outlet of the compressor via the branch of the inlet portion.  
However, Palmisano teaches a gas turbine (Fig 1) comprising: a compressor (3), a combustor (2), a turbine (5), and an outlet cooling air supply operation (Fig 1) of extracting air from an outlet of the 

    PNG
    media_image23.png
    751
    1055
    media_image23.png
    Greyscale

branching the cooling air supplied by the outlet cooling air supply operation into first and second branches (40, 21) from a main branch (8, 20) formed outside the combustor (2), 
the main branch having an inlet port (at 7) communicating with the outlet of the compressor to extract the air from the compressor (Fig 1), 
the first and second branches connected to each other at one end (via 8, 20); 
supplying the cooling air of the first branch (40) to a pPage 12 of 22Application No. 16/149,083of the first branch to lurality of turbine vanes (14) of the turbine, the first branch communicating with the outlet of the compressor via the main branch (Fig 1); and 
supplying the cooling air of the second branch (21) to a plurality of turbine blades (15) of the turbine, the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Fig 1).

Hermeler in view of Palmisano does not teach supplying the cooling air through the first branch via a first cooling air control valve. 
However, Ouchi teaches a cooling air system for a gas turbine engine (Figs 1 and 7-10) where a valve (6a, 6b, 6c) is placed on every cooling passage line (5a, 5b, 5c) so as to precisely adjust the flow rate of the cooling air to each section of the turbine (i.e., via control device 7; p.2 ll.72-end).

    PNG
    media_image19.png
    580
    816
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling air control valve as in Ouchi in the first branch of Hermeler in view of Palmisano in order to provide precise control over cooling air flow to the first stage turbine vanes (Ouchi, p.2 ll.72-end). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermeler in view of Palmisano and Ouchi, and further in view of Suciu. 
	Regarding claim 21, Hermeler in view of Palmisano and Ouchi teaches all the limitations of the claimed invention as discussed above (including the first branch includes a first cooling air control valve disposed downstream from the main branch; see rejection of claim 18 above).
	Hermeler in view of Palmisano and Ouchi does not teach the second branch includes a series connection of a cooler and a second cooling air control valve connected to an input of the cooler, the series connection disposed downstream from the main branch.


    PNG
    media_image21.png
    883
    803
    media_image21.png
    Greyscale

Note, Suciu further teaches adding an opening (136) to add uncooled air from the compressor outlet to the outlet-inside passage.


Response to Arguments
Applicants arguments filed 14 December 2020 have been carefully considered but they are either not persuasive or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 
Regarding arguments against Palmisano, Applicant asserts that the limitation requiring the outlet cooling passage (or portions thereof) to be outside of the combustor overcome Palmisano. 
However, the combustor in Palmisano is element (2). As clarified in the rejection(s) above, Palmisano’s outlet cooling passage (comprising at least 7, 8, and 20) are outside of the combustor (2), along with the various required branches and connections. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741